

        
EXECUTIVE SEPARATION AGREEMENT AND RELEASE




THIS EXECUTIVE SEPARATION AGREEMENT AND RELEASE (this “Agreement”), by and
between Arrow Financial Corporation, a New York corporation and its subsidiaries
(together with its subsidiaries, “Employer”), and Terry R. Goodemote
(“Executive”), is entered into and effective as of this 17 day of October, 2017.


Preliminary Statement


A.
Executive has resigned his director and officer positions with Employer with
such resignation and the termination of Executive from such director and officer
positions effective as of September 4, 2017 (the “Resignation Effective Date”)
and has irrevocably resigned his employment with Employer as of the Last Day of
Employment (defined below), and these resignations have been accepted.



B.
Executive will continue to be employed as a non-officer employee of Employer
through the close of business on December 31, 2017 (the  “Last Day of
Employment”) on the terms described below, and has voluntarily and irrevocably
resigned his employment with Employer as of the Last Day of Employment, at which
time and upon which date, Executive’s employment with Employer will terminate,
and these resignations have been accepted.



C.
Without any admission or concern as to fault, liability or wrongdoing, to ensure
an effective, amicable and smooth transition in leadership, and to avoid the
time, distractions and resource expenditures potentially associated with
Executive’s departure, Employer and Executive desire to resolve all matters
relating to or arising out of Executive’s employment by Employer and Executive’s
resignation of his director and officer positions and the termination of
Executive’s employment with Employer on the terms described herein.



D.
Executive has been (and hereby is) advised in writing to consult with an
attorney prior to finally accepting this Agreement.



NOW, THEREFORE, in consideration of the mutual agreements and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


1.
Resignation by Executive from all Director and Officer Positions; Termination of
Executive’s Employment.



(a)
Resignation from all Director and Officer Positions. Executive has voluntarily
resigned from his director and officer positions with Employer effective as of
the Resignation Effective Date. These resignations are accepted. Any and all
right or authority of Executive to act as an agent of Employer, in any manner
whatsoever, is terminated as of the Resignation Effective Date.



(b)
Resignation of Employment with Employer. Executive likewise hereby voluntarily
and irrevocably resigns his employment with Employer effective as of the Last
Day of Employment, and will be employed by Employer during the period from the
date of this Agreement until the Last Day of Employment on the terms described
herein. This resignation is accepted. The employment of Executive by Employer,
in any capacity whatsoever, will terminate and cease as of the Last Day of
Employment.





- 1 -

--------------------------------------------------------------------------------




(c)
Advisory Period. Executive shall be employed by Employer as an employee advisor
during a period beginning with the Resignation Effective Date and ending on the
Last Day of Employment (the “Advisory Period”), reporting to the Chief Financial
Officer; provided, however, that Employer shall have the right to terminate the
Executive for (i) any willful misconduct by the Executive which is materially
injurious to the Employer or its subsidiaries, monetarily or otherwise, (ii) any
willful failure by the Executive to follow the reasonable directions of the
Chief Financial Officer, (iii) any failure by the Executive substantially to
perform any reasonable directions of the Chief Executive Officer (other than
failure resulting from disability or death), within ten (10) days after delivery
to the Executive by the Employer of a written demand for substantial
performance, which written demand shall specifically identify the manner in
which the Employer believes that the Executive has not substantially performed,
or (iv) intentionally providing false or misleading information to, or otherwise
misleading, the Chief Financial Officer. Executive’s principal duties during the
Advisory Period shall include the transition of all finance, treasury,
controller, reporting and audit functions.. During the Advisory Period,
Executive shall be paid on a salaried basis at an annual rate of $240,000,
subject to applicable withholding, payable in equal bi-weekly installments or at
such other intervals as is consistent with the regular payroll practice of
Employer.

 
2.
Separation Benefits. In consideration for the representations, warranties,
covenants and agreements made by Executive and contained in this Agreement and
conditional upon the terms of this Agreement. Employer will pay Executive an
aggregate of $260,000 during the 2018 calendar year, subject to applicable
withholding; payable in equal bi-weekly installments or at such other intervals
as is consistent with the regular payroll practice of Employer (the “Separation
Payment”) and subject to the condition that within 21 days after the Last Day of
Employment, Executive signs and delivers a completed Schedule I and does not
revoke his acceptance of the same within 7 days after returning the completed
Schedule I. Said salary payments will commence as soon as administratively
practicable in 2018 after such conditions are satisfied.



Executive shall continue to accrue vacation time in accordance with Employer’s
vacation policies through the Last Day of Employment. Executive shall continue
to receive medical and dental benefits at the current participation level in
accordance with Employer’s then current policies (including cost sharing) until
the earlier of (i) December 31, 2018 or (ii) the date on which Executive is
first entitled to receive medical and dental coverage from another employer.
Executive’s life and disability insurance coverage shall terminate on the Last
Day of Employment. Beginning on January 1, 2019, Executive shall be provided
with medical, dental and life insurance contributions consistent with the policy
set forth on Schedule II hereof. Solely for purposes of the policy set forth on
Schedule II, Executive shall be treated as an employee who had 25 years of
service and retired at age 55. The benefits Executive shall be eligible to
receive under Employer’s qualified retirement plan, defined retirement pension
plan, deferred compensation plan, non-qualified supplemental executive
retirement plan and/or employee stock ownership plan shall be determined in
accordance with the terms of the applicable plan. Executive shall be eligible
for any award to be paid according to the terms of the Employer’s short-term
incentive plan (“STIP”) for his service as an executive officer of Employer in
2017 (i.e., through September 4, 2017), such payment subject to the sole and
absolute discretion of the Compensation Committee of the Board of Directors of
Arrow Financial Corporation, to be paid in the first quarter of 2018 consistent
with other STIP payments to be paid by Employer. Participation in all qualified
and unqualified benefit plans shall terminate on the Last Day of Employment.


All payments and benefits provided to Executive by Employer under this
Agreement, including the Separation Payment, are (i) conditional upon
Executive’s continued compliance with all provisions of this Agreement,
including without limitations the covenants set forth in Sections 6, 7 and 8
hereof, and (ii) subject to any applicable clawback or recoupment policies
required by applicable law or policy of Employer. Whether or not Executive signs
this Agreement, he will receive wages or other compensation for all time worked
through


- 2 -

--------------------------------------------------------------------------------




the Last Day of Employment, accrued vacation, and any other accrued leave time
which Executive is entitled to under applicable law, through the Last Day of
Employment, subject to any applicable clawback or recoupment policies required
by applicable law or policy of Employer. Except as provided in this Agreement,
no payment, compensation, leave time, insurance or other benefits, will be
furnished or paid to Executive. Executive acknowledges that Employer may change
payroll dates, schedules or amounts, insurance carriers or benefit plans or
otherwise modify its payroll or benefit plans for its active executives, and
those changes will be applied to Executive as well where applicable.
    
Executive agrees that all business expenses for which Executive is entitled to
reimbursement consistent with Employer’s policies will be documented and
submitted for approval on a timely basis and any final expenses will be
submitted within ten (10) days of the Last Day of Employment.


Executive shall continue to be entitled to all rights of indemnification and
directors and officers liability insurance with respect to the period of his
service as a director or officer of Employer, consistent with Employer’s
governing documents and applicable New York law, to the same extent as other
directors and officers of Employer.


3.
Treatment of Outstanding Equity Awards. Executive has outstanding vested and
unvested stock options. Executive’s vested stock options shall be exercisable in
accordance with the terms of the applicable award agreement and Employer’s 1998
Long-Term Incentive Plan, the 2008 Long-Term Incentive Plan and the 2013
Long-Term Incentive Plan, as applicable, which may provide for a stated exercise
period upon termination of employment including, possibly, a stated exercise
period upon “early retirement,” (as defined under the principal retirement plan
of Arrow Financial Corporation). His unvested stock options shall be forfeited
immediately following the Last Day of Employment, consistent with the terms of
the applicable award agreement and underlying plan document.

 
4. Prior Agreements Superseded; Representations and Releases.


(a)
Prior Agreements, Practices, Policies, Procedures and Plans Superseded. In
consideration of the Separation Payment and other benefits accruing to Executive
hereunder, and subject to Section 11 hereof, except as is contemplated by
Section 6(f), Executive agrees that the Employment Agreement dated January 27,
2016 by and among Executive, Arrow Financial Corporation and its wholly owned
subsidiary, Glens Falls National Bank and Trust Company, and any other agreement
between Employer and Executive with respect to severance or separation payments,
is terminated as of the date hereof and any such agreement or any other
severance practice, program, policy, procedure, arrangement or plan (except as
explicitly set forth herein) of Employer is superseded in its entirety by the
terms of this Agreement in all respects. Executive will have no further rights,
and Employer will have no further obligations, under any such agreement,
practice, program, policy, procedure, arrangement or plan (except as explicitly
set forth herein). For the avoidance of doubt, nothing in this Agreement is
intended to or in effect terminates any agreements of Executive pertaining to
intellectual property, inventions, confidentiality or non-solicitation.



(b)
Representations. Executive represents and warrants to Employer that (i)
Executive (A) has not filed any suit, action, claim, allegation or other
proceeding at law or in equity, before any court, governmental agency,
arbitration panel or other forum of any nature (an “Action”) with respect to the
matters released in Section 4(c) below and (B) will not prosecute, and will
immediately dismiss with prejudice, any pending Action with respect to the
matters released in Section 4(c) below; (ii) Executive has not assigned to any
other person or entity any right(s) or claim(s) Executive may have against
Employer; (iii) in deciding to execute this Agreement (A) no fact, evidence,
event or



- 3 -

--------------------------------------------------------------------------------




transaction currently unknown to Executive, but which may hereinafter become
known to Executive, shall affect in any way or any manner the final or
unconditional nature of this Agreement; (B) Executive’s execution of this
Agreement is a knowing and voluntary act on Executive’s part; (C) Executive has
read and fully understands the terms of this Agreement, including the final and
binding nature and effect of Executive’s waiver of rights by execution of this
Agreement and has been advised (and hereby is advised) in writing to consult
with an attorney before signing the Agreement at the time Executive first
received this Agreement; (D) Executive has been provided with a reasonable and
adequate period of time to consider this Agreement and consult with his
attorneys and advisors concerning this Agreement before signing it; and (E)
Executive has not been promised anything or provided any consideration for
entering into this Agreement that is not specified in this Agreement. In
addition, Executive hereby represents and warrants to Employer that, he has
disclosed to the Chairman of the Arrow Financial Corporation Board of Directors,
on or prior to the date hereof and will disclose, on or prior to the Last Day of
Employment, any material violation of federal, state, foreign or local criminal
law or regulation that is applicable to Employer, any threatened or pending
federal, state, foreign or local governmental criminal investigation against
Employer and any practice or policy of Employer that may be unlawful under
applicable federal, state, foreign or local criminal law. Further, Executive
represents and warrants to Employer that the facts relating to Executive
contained in the Preliminary Statement are true and correct.


(c)    Waiver and Release.


(1)
Executive hereby releases, gives up and waives any and all known and unknown
rights, causes of action, lawsuits and claims for liability Executive may now or
in the future have against any of the Employer Parties (defined below) in any
way arising out of, based upon or relating to (i) Executive’s employment with
Employer or the termination of or resignation from such employment, (ii) any
promise, policy, practice, agreement, action or conduct of any of the Employer
Parties to date, or (iii) any fact occurring prior to this date. Executive
acknowledges that this means that, among other claims, he is releasing the
Employer Parties from and may not bring claims against any of them under (i)
Title VII of the Civil Rights Act of 1964 or Sections 1981 and 1983 of the Civil
Rights Act of 1866, which prohibit discrimination based on race, color, national
origin, ancestry, religion, or sex; (ii) the Age Discrimination in Employment
Act, which prohibits discrimination based on age; (iii) the Equal Pay Act, which
prohibits paying men and women unequal pay for equal work; (iv) the Americans
with Disabilities Act and Sections 503 and 504 of the Rehabilitation Act of
1973, which prohibit discrimination based on disability; (v) the WARN Act, which
requires that advance notice be given of certain workforce reductions; (vi) the
Employee Retirement Income Security Act, which among other things, protects
employee benefits; (vii) the Family and Medical Leave Act of 1993, which
requires employers to provide leaves of absence under certain circumstances;
(viii) the Sarbanes-Oxley Act of 2002, which, among other things, provides
“whistleblower” protection; (ix) the National Labor Relations Act, the New York
State Human Rights Law, the New York State Labor Law (including but not limited
to the New York State Worker Adjustment and Retraining Notification Act, all
provisions prohibiting discrimination and retaliation, and all provisions
regulating wage and hour law), the New York State Corrections Law, the New York
State Civil Rights Law, Section 125 of the New York Workers' Compensation Law,
and the New York City Human Rights Law, all as amended and including all of
their respective implementing regulations, (x) any applicable federal, state or
local law prohibiting any form of discrimination or retaliation; (xi) any law
prohibiting retaliation based on exercise by Executive of rights under any law,
providing “whistleblower” protection, providing workers’ compensation benefits,
protecting union activity, mandating leaves of absence, prohibiting
discrimination based on veteran status



- 4 -

--------------------------------------------------------------------------------




or military service, restricting an employer’s right to terminate employees or
otherwise regulating employment, or (xii) any law or decision enforcing express
or implied employment contracts, requiring an employer to deal with employees
fairly or in good faith, providing recourse for alleged wrongful discharge,
tort, physical or personal injury, emotional distress, fraud, negligent
misrepresentation, invasion of privacy, defamation, and similar or related
claims, and any other law or decision relating to salary, commission,
compensation, benefits, and other matters. Except to the extent specifically
provided elsewhere in this Agreement, Executive further hereby releases, gives
up and waives any and all rights and claims he had, has or will have to any
bonus or payment under any bonus or incentive plan or program of Employer.
Executive specifically represents that he has not been treated adversely on
account of age or gender, or in retaliation for exercising any legal rights or
reporting any alleged violation of law, nor has he otherwise been treated
wrongfully in connection with his employment with Employer or his separation
from employment and that he has no claim under the Age Discrimination in
Employment Act, or any other federal, state or local law, decision, order or
regulation concerning discrimination or retaliation. Except to the extent
specifically provided elsewhere in this Agreement, Executive is not eligible for
severance under any agreement, practice, program, policy, procedure, arrangement
or plan of Employer and Executive specifically waives any right he may have to
receive benefits under any such agreement, practice, program, policy, procedure,
arrangement or plan. Executive acknowledges that Employer relied on the
representations, warranties and agreements in this Agreement in agreeing to pay
Executive the amounts and provide the benefits described in Section 2. Executive
understands that he is releasing claims for events that have occurred prior to
his signing this Agreement that he may not know about. Notwithstanding anything
contained herein to the contrary, this release does not include (and Executive
does not release) claims arising after the date Executive signs this Agreement,
claims for vested benefits under any Employer benefit plan based upon
Executive’s service until and ending on the Last Day of Employment, any claim
for breach of this Agreement or any equity award agreement, or any pending
claims for workers compensation that have already been filed or for on-the-job
injuries that have already been reported. In addition, Executive understands
that by signing this Agreement Executive waives and gives up, among other
claims, the right to file a lawsuit seeking monetary damages from the Employer
Parties for discrimination claims, but that this Agreement and release does not
prohibit Executive from making an administrative complaint of employment
discrimination against any of the Employer Parties with a governing federal,
state or local agency.
    
For the purposes of this Agreement, the term “Employer Parties” means (i) Arrow
Financial Corporation and any of its present or former direct or indirect
subsidiaries, affiliates, and any joint venture or other entity in which
Employer or any such entity has any ownership interest; (ii) any employee
benefit plans or trusts sponsored, established or maintained by Employer or any
other entity described in (i) above; (iii) the present and former directors,
officers, employees, agents, administrators, trustees and fiduciaries of each
entity described in (i) or (ii) above; and (iv) the respective insurers,
successors and assigns of each person or entity described in (i), (ii) or (iii)
above.


(2)
Employer hereby releases, gives up and waives any and all known and unknown
rights, causes of action, lawsuits and claims for liability Employer may now or
in the future have against Executive in any way arising out of, based upon or
relating to (i) Executive’s employment with Employer or the termination of or
resignation from such employment, (ii) any promise, policy, agreement, action or
conduct of Executive to date, or (iii) any fact occurring prior to this date,
except for rights, claims, causes of action and claims for liability against
Executive in any way based on any violation by Executive of the Employer’s Code
of Conduct, any criminal conduct



- 5 -

--------------------------------------------------------------------------------




by Executive, any knowing or intentional violation of law by Executive, or any
fraud or breach of fiduciary duty by Executive (“Retained Claims”).
Notwithstanding anything contained herein to the contrary, this release does not
include (and Employer does not release) any Retained Claims, any claim for
breach of this Agreement or any confidentiality or non-solicitation agreement
signed by Executive, or any claims arising after this date.


(d)
Nature of Release. It is expressly understood and agreed that this Agreement is
intended to cover and does cover not only all known losses and damages but any
future losses and damages not now known or anticipated but which may later
develop or be discovered, including the effects and consequences thereof. It is
further expressly understood and agreed that this Agreement may be pleaded as a
counterclaim to or as a defense in bar or abatement of any action taken by or on
behalf of either Employer or Executive. Executive agrees that neither this
Agreement nor performance hereunder constitutes or should be construed as an
admission by any of the Employer Parties of any fault, liability, wrongdoing, or
violation of any Employer policy, any federal, state, foreign or local law or
regulation, common law, or any breach of any contract or any other wrongdoing of
any type, all of which are expressly denied by Employer. Likewise, Employer
agrees that neither this Agreement nor performance hereunder constitutes or
should be construed as an admission by Executive of any fault, liability,
wrongdoing, or violation of any Employer policy, any federal, state, foreign or
local law or regulation, common law, or any breach of any contract or any other
wrongdoing of any type, all of which are expressly denied by Executive.



5.
Covenant Not To Sue; Indemnification. Executive and Employer each agree not to
enter into any suit, action or other proceeding at law or in equity (including
administrative actions), or to prosecute further any existing suit or action
that might presently exist, or to make any claim or demand of any kind or nature
against any of the Employer Parties or Executive (as the case may be), in any
such case asserting any claim released by Executive or Employer (as the case may
be) by Section 4(c)(1) and (2) of this Agreement. If Employer or Executive
enters into any such suit, action or other proceeding in violation of this
Section 5, the party who does so shall (i) indemnify, defend and hold the other
(which, in the case of Employer shall include all the Employer Parties) harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, claims, action, suits, costs, expenses and disbursements (including
attorneys’ fees and expenses and court costs whether or not litigation is
commenced and, if litigation is commenced, during all trial and appellate phases
of such litigation) of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against any such person in any way relating to, arising
out of, connected with or resulting from such actions, including any of the
matters released hereunder and (ii) in the case of Executive, immediately return
the Separation Payment to Employer.



Notwithstanding the foregoing, nothing contained herein shall prevent Executive
from filing an administrative charge of discrimination with the Equal Employment
Opportunity Commission (“EEOC”) or any state or local fair employment practices
(“FEP”) agency. Executive agrees, however, that he shall not seek, accept, or be
entitled to any monetary relief, whether for himself individually or as a member
of a class or group, arising from an EEOC or FEP agency charge filed by
Executive or on his behalf. No federal, state or local government agency is a
party to this Agreement and none of the provisions of this Agreement restrict or
in any way affect a government agency’s authority to investigate or seek relief
in connection with any of the released claims. However, if a government agency
were to pursue any matters falling within the release of claims, which it is
free to do, Executive and Employer agree that this Agreement shall control as
the exclusive remedy and full settlement of all released claims between
Executive and Employer. The Agreement is binding as between two private parties,
Executive and Employer. Therefore, this Agreement affects the two parties’
rights only, with no impact or restrictions on any third parties, including any
government agency.


- 6 -

--------------------------------------------------------------------------------






 
6.    Restrictive Covenants.




(a)
Confidentiality; Return of Property. Executive acknowledges that, as an
executive of Employer, he has had access to confidential, proprietary and trade
secret information of Employer. In addition, Executive acknowledges the
competitive nature of Employer’s business and agrees and reaffirms that any
information that is not public (by lawful means) or otherwise readily accessible
by the public through lawful means acquired by Executive regarding Employer’s
business, finances, costs, pricing, contracts, customers, prospects, plans,
products, methods, technology, legal proceedings, personnel, directors and
officers (whether or not such information is marked confidential) shall be
considered Employer’s confidential information. In furtherance and not
limitation of any prior agreements, to the extent that any of the following is
not public (by lawful means) or otherwise readily accessible by the public
through lawful means regarding confidentiality, Executive agrees not to disclose
to anyone (other than Employer), or use for Executive’s benefit or the benefit
of any other person (other than Employer), any trade secrets, marketing
documents or information, financial statements, reports, salary information,
product cost or price information, technical information, financial information,
methods, technology, any information relating to customers, prospects, bids,
proposals or sales or any other information acquired by Executive regarding
Employer or its business, directors, officers and employees (whether or not such
information is marked confidential). Furthermore, Executive agrees to return to
Employer, on the Last Day of Employment, all Employer property and any
information (including any copies thereof, electronic or otherwise) that
Executive has received, prepared or helped to prepare during the course of
Executive’s employment with Employer; provided, however, that Employer agrees to
transfer title to Executive on an “as is, where is” basis to the 2011 Toyota
Avalon provided to Executive for his use while an executive officer of Employer
promptly following the Last Day of Employment and the expiration of the
revocation period set forth in Schedule I attached hereto. All risk of loss with
respect to the 2011 Toyota Avalon will pass to Executive upon the transfer of
title to the vehicle to Executive and Employer will no longer be responsible for
insurance or maintenance for such vehicle as of such date.



(b)
Non-Compete. Employer agrees to waive its rights to enforce that certain
covenant not to compete set forth in Section 9(a) of the Employment Agreement.



(c)
Non-Solicitation. In consideration of the Separation Payment, and in furtherance
and not limitation of any prior agreement between Executive and Employer with
respect to non-solicitation matters, Executive acknowledges and agrees that, for
a period of two (2) years following the Last Day of Employment, Executive shall
not, directly or indirectly: (i) acting on behalf of any Financial Institution,
regardless of where such Financial Institution is located or doing business,
solicit any banking, lending or trust business or the business of providing
financial, insurance or investment adviser services or products business for
such Financial Institution from, or otherwise seek to obtain as a customer or
client of such Financial Institution, any person or entity that, to the
knowledge of the Executive, was a customer or client of Employer, and whom
Executive, or anyone supervised directly or indirectly by Executive, worked or
dealt with, at any point during the one-year period immediately preceding the
Last Day of Employment; or (ii) acting on behalf of any other corporation or
entity, including any Financial Institution, regardless of where such other
corporation or entity is located or doing business, employ, recruit or solicit
as an employee of such corporation or entity or retain or seek to retain as an
agent or consultant of such corporation or entity, or any of its affiliates, any
individual employed by or retained as an agent or consultant of Employer in
furtherance of the



- 7 -

--------------------------------------------------------------------------------




Business at any point during the one-year period immediately preceding the Last
Day of Employment if such individual possesses knowledge of any trade secrets or
confidential customer information of Employer, or provided services that were
unique and/or extraordinary to Employer in its Business and Executive worked
with or directly or indirectly managed such individual at any time during the
one-year period immediately preceding the Last Day of Employment.


(d)
Insider Trading Policy. Executive shall remain subject to the Employer’s insider
trading policy through the Last Day of Employment. In no event shall Executive
trade in the securities of Employer in violation of any state or federal
securities laws.



(e)
Equitable Relief. Executive acknowledges and agrees that (i) any breach of this
Agreement by Executive, including any breach of the terms of this Section 6,
will cause Employer irreparable injury and damage, (ii) the provisions of this
Agreement are necessarily of a special, unique and extraordinary nature and
(iii) if Executive breaches or threatens to breach any such provisions, Employer
shall be entitled, in addition to any other remedies and damages Employer could
recover as a result of any such breach, to obtain equitable relief, including
restraining orders or injunctions, both temporary and permanent, in order to
prevent future violation thereof by Executive or any person with whom Executive
may be affiliated.



(f)
Existing Obligations. Executive agrees to remain bound by and to comply with,
and reaffirms Executive’s obligations under, any agreement or policy relating to
confidential information, invention, intellectual property, non-solicitation, or
similar matters to which Executive is now subject, notwithstanding the reasons
why Executive’s employment terminated or any conduct occurring prior to this
date. The covenants and agreements set out in this Section 6 above are in
addition to, and do not in any way cancel or supersede, any of such obligations
or agreements. For the avoidance of doubt, Employer waives its rights to enforce
any covenant not to compete which Executive may have agreed to prior to the date
hereof.



(g)
Survival. The provisions of this Section 6 shall survive any termination of this
Agreement.



(h)
Reformation. It is the intention of the parties to restrict the activities of
the Executive under this Section 6(c) only to the extent necessary for the
protection of the legitimate business interests of Employer, and the parties
specifically covenant and agree that should any of the clauses or provisions of
the restrictions set forth therein, under any set of circumstances, be held by a
court of competent jurisdiction to be illegal, invalid or unenforceable under
present or future laws effective, then and in that event, the provision shall
not be rendered invalid or unenforceable and instead the parties consent and
agree that the court so holding may reduce the extent or duration of such
restrictions or effect any other change to such restrictions to such lesser
degree or extent necessary to render such restrictions enforceable by said court
to the maximum extent permissible under applicable law. The enforceability of
the provisions of this Section 6 shall not be affected by the existence or
non-existence of any agreement with similar terms between Employer and another
employee, or by the failure of Employer to enforce, its agreement to waive or
change the terms of any such agreement with another employee containing similar
terms.





7.    Non-Disparagement; No Re-Employment.


(a)
Non-Disparagement. For a period of ten (10) years following the Last Day of
Employment, Executive will not, directly or indirectly, make any statements,
declarations, announcements, assertions, remarks, comments or suggestions,
orally or in writing, that individually or collectively



- 8 -

--------------------------------------------------------------------------------




are, or may be construed as being, defamatory, derogatory, critical, negative,
or disparaging to Employer (including any successor to Employer by merger or
acquisition or any of such successor’s affiliates), or to any director, officer,
controlling shareholder, member, employee or agent of any of the foregoing.


(b)
No Re-Employment. Executive will never apply for or seek employment with
Employer, or be employed by Employer, and agrees that Employer may refuse to
employ him (or, if he has already been employed, dismiss him following discovery
of that fact) without liability.



8.
Legal Proceedings. Executive agrees to cooperate with Employer and its legal
counsel, and to furnish any and all complete and truthful information, testimony
or affidavits, in connection with any matter that arose during his employment
with Employer, or in connection with any litigation, governmental proceeding or
investigation, arbitration or claim, that in any way relates to the business or
operations of Employer, or of which Executive may have any knowledge or
involvement. Executive will make his best efforts to consult with and provide
information to Employer and its legal counsel concerning all such matters, and
appear as and when requested to provide any such information, assistance or
testimony on reasonable notice. Employer will use its reasonable efforts to have
such cooperation performed at reasonable times and places and in a manner as not
to unreasonably interfere with any other employment or other business activity
in which Executive may then be engaged. Nothing in this Agreement shall be
construed or interpreted as requiring Executive to provide any testimony, sworn
statement or declaration that is not complete and truthful. If Employer requires
Executive to travel outside the metropolitan area in the United States where he
then resides to provide any testimony or otherwise provide any such assistance,
then Employer agrees to reimburse Executive for any reasonable, customary and
necessary travel and lodging expenses incurred by him to do so provided
Executive submits all documentation required under Employer’s reimbursement
policies and as otherwise may be required to satisfy any requirements under
applicable tax laws for Employer to deduct those expenses. To the extent that
Executive is required to spend significant time assisting Employer as
contemplated under this Section 8, Employer shall compensate the Executive at a
reasonable hourly rate to be agreed upon by the parties, each party acting
reasonably. Nothing in this Agreement shall prevent Executive from giving
truthful testimony or information to law enforcement entities, administrative
agencies or courts or in any other legal proceedings as required by law,
including, but not limited to, assisting in an investigation or proceeding
brought by any governmental or regulatory body or official related to alleged
violations of any law relating to fraud or any rule or regulation of the
Securities and Exchange Commission.



9.
Further Assurances. Executive agrees to execute such further instruments and
take such further actions as Employer shall reasonably require to accomplish the
purposes of this Agreement. Without limiting the generality of the foregoing,
Executive agrees to execute a second release, in a form attached hereto as
Schedule I, upon the occurrence of the Last Day of Employment. Executive
acknowledges and agrees that the execution of such a release and the expiration
of the applicable revocation period with respect to such release is a condition
to the payment of the Separation Payment hereunder.



10.    General Provisions.
 
(a)
Entire Agreement. This Agreement contains the entire agreement between the
parties concerning the separation of the Executive from all positions of the
Executive with the Employer. This Agreement and any agreement, instrument or
document to be executed in connection herewith (as referenced herein) contain
the parties’ entire understanding and agreement with respect to the subject
matter hereof (the termination of Executive’s employment and directorships with
Employer, the Separation Payment and the treatment of the outstanding equity
awards currently held by Executive and the release of any potential related
claims). Any discussions, agreements, promises, representations,



- 9 -

--------------------------------------------------------------------------------




warranties or statements between the parties or their representatives (whether
or not conflicting or inconsistent) that are not expressly contained or
incorporated herein shall be null and void and are merged into this Agreement,
except that any confidentiality agreement, non-solicitation agreement, invention
or intellectual property rights or assignment, equity award agreement or other
agreement between Employer and Executive, and any qualified or non-qualified
plan document expressly covering a party’s rights after termination of
employment, shall remain in full force and effect, in accordance with its terms,
after the execution of this Agreement, except to the extent specified in this
Agreement.


(b)
Modification, Amendment and Waiver. Neither this Agreement, nor any part hereof,
may be modified or amended orally, by trade usage or by course of conduct or
dealing, but only by and pursuant to an instrument in writing duly executed and
delivered by the party sought to be charged therewith. No covenant or condition
of this Agreement can be waived, except by the written consent of the party
entitled to receive the benefit thereof. Forbearance or indulgence by a party in
any regard whatsoever shall not constitute a waiver of a covenant or condition
to be performed by the other party to which the same may apply, and, until
complete performance by such other party of such covenant or condition, the
party entitled to receive the benefit thereof shall be entitled to invoke any
remedy available to it under this Agreement, at law, in equity, by statute or
otherwise, despite such forbearance or indulgence.



(c)
Successors, Assigns and Third Party Beneficiaries. This Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and permitted assigns and is freely assignable by
Employer. Except as expressly provided herein, neither this Agreement nor any
rights hereunder may be assigned or transferred, and no duties may be delegated,
by any party hereto without the prior written consent of the other party hereto.
Each subsidiary or affiliate of Arrow Financial Corporation (and their
predecessors, successors and assigns) shall be a third-party beneficiary of this
Agreement, as if such subsidiary or affiliate was specifically party hereto.



(d)
Construction. This Agreement shall not be construed more strictly against one
party than against another party merely by virtue of the fact that this
Agreement may have been physically prepared by such party, or such party’s
counsel, it being agreed that all parties, and their respective counsel, have
mutually participated in the negotiation and preparation of this Agreement.
Unless the context of this Agreement clearly requires otherwise: (i) references
to the plural include the singular and vice versa; (ii) references to any person
include such person’s successors and assigns but, if applicable, only if such
successors and assigns are permitted by this Agreement; (iii) references to one
gender include all genders; (iv) “including” is not limiting; (v) “or” has the
inclusive meaning represented by the phrase “and/or”; (vi) the words “hereof”,
“herein”, “hereby”, “hereunder” and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement;
(vii) article, section, subsection, clause, exhibit and schedule references are
to this Agreement unless otherwise specified; (viii) reference to any agreement
(including this Agreement), document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms hereof; and (ix)
general or specific references to any law means such law as amended, modified,
codified or re-enacted, in whole or in part, and in effect from time to time.



(e)
Governing Law. This Agreement is deemed to have been entered into and accepted
in the State of New York, and all questions with respect to the formation and
construction of this Agreement, and the rights and obligations of the parties
hereto, shall be governed by and determined in accordance with the laws of the
State of New York, which are applicable to agreements entered into and performed



- 10 -

--------------------------------------------------------------------------------




entirely within such State, without giving effect to the choice or conflicts of
law provisions thereof. Employer and Executive each hereby agree that all
claims, actions, suits and proceedings between the parties hereto relating to
this Agreement may be filed, tried and litigated in the state courts of the
State of New York or (if federal jurisdiction exists) the United States District
Court for the Northern District of New York. In connection with the foregoing,
the parties hereto consent to the jurisdiction and venue of such courts and
expressly waive any claims or defenses of lack of personal jurisdiction of or
proper venue by such courts, and any claim that either such forum is not a
convenient or the most convenient forum. In the event of a breach of this
Agreement, the breaching party agrees to pay all costs of enforcement and
collection of any and all remedies and damages, including reasonable attorneys’
fees.


(f)
Severability. If any Section (or part thereof) of this Agreement is found by a
court of competent jurisdiction to be contrary to, prohibited by or invalid
under any applicable law, such court may modify such Section (or part thereof)
so, as modified, such Section (or part thereof) will be enforceable and will to
the maximum extent possible comply with the apparent intent of the parties in
drafting such Section (or part thereof). No such modification or omission of a
Section (or part thereof) shall in any way affect or impair such Section (or
part thereof) in any other jurisdiction. If, in the sole judgment of Employer, a
Section (or part thereof) of this Agreement is so modified or omitted in a
manner which eliminates a substantial part of the benefit intended to be
received by Employer hereunder, then Employer may rescind this Agreement and
Executive shall immediately return to Employer the Separation Payment hereunder.



(g)
Captions. The captions, headings and titles of the various Sections of this
Agreement are for convenience of reference only, and shall not be deemed or
construed to limit or expand the substantive provisions of such Sections.



(h)
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall constitute an original, but all of which together shall
constitute a single agreement. A facsimile signature is as good as an original.



11.
Execution and Delivery; Time to Consider Agreement; Time to Revoke Agreement.
This Agreement was presented to Executive on October 17, 2017. Executive has
been advised (and hereby is advised) to take this Agreement home, read it,
consult with an attorney or attorneys of his choice and carefully consider all
of its provisions before signing it.



Executive acknowledges that he has been given at least twenty-one (21) days to
consider this Agreement thoroughly and Executive was encouraged to consult with
his personal attorney at his own expense, if desired, before signing below,
Executive further agrees that any changes made to this Agreement will not
restart the running of the 21-day period referenced herein.


Executive understands that he may revoke this Agreement within seven (7) days
after its signing and that any revocation must be made in writing and submitted
within such seven (7) day period to Debra Ann Meier at the address noted below.
Executive further understands that if he revokes this Agreement, he shall not
receive the Separation Payment or other benefits set forth in Section 2 of this
Agreement.


Executive will have until 5:00 P.M., New York Time, on November 7, 2017 to
consider, sign and return this Agreement to Debra Ann Meier, Sr. Vice President
of Human Resources and Training, Arrow Financial Corporation, 250 Glen Street,
Glens Falls, New York 12801. If Executive fails to return this Agreement on a
timely basis, the payments described in this Agreement and the benefits agreed
upon will not be paid or


- 11 -

--------------------------------------------------------------------------------




provided and this Agreement shall be null, void and of no force or effect with
respect to either Executive or Employer.


[Remainder of page intentionally left blank]


- 12 -

--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.


EXECUTIVE:


/s/ Terry R. Goodemote


     Terry R. Goodemote
EMPLOYER: ARROW FINANCIAL CORPORATION






By: /s/ Thomas J. Murphy
Name: Thomas J. Murphy
Title: President and CEO









- 13 -

--------------------------------------------------------------------------------










Schedule I


RELEASE AGREEMENT




THIS RELEASE AGREEMENT (this “Agreement”), by and between Arrow Financial
Corporation, a New York corporation (together with its subsidiaries,
“Employer”), and Terry R. Goodemote (“Employee”), is entered into and effective
as of this ___day of __________, 2017.


Preliminary Statement


A.
Employee and Employer previously entered into that certain Executive Separation
Agreement and Release dated as of ______________, 2017 (the “Separation
Agreement”), pursuant to which Employee, among other things, (i) resigned his
director and officer positions with Employer effective as of the date thereof,
(ii) accepted continued employment as a non-officer employee of Employer and
(iii) agreed to execute and deliver this Agreement within 21 days after the Last
Day of Employment as a condition to receiving the Separation Payment.
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Separation Agreement.



B.
Without any admission or concern as to fault, liability or wrongdoing, to ensure
an effective and smooth transition in leadership, and to avoid the time,
distractions and resource expenditures potentially associated with Employee’s
departure, Employer and Employee desire to resolve all matters relating to or
arising out of Employee’s employment by Employer on the terms described below.



C.
Employee is signing this Agreement in order to satisfy a condition to receiving
the Separation Payment,



D.
Employee has been (and hereby is) advised in writing to consult with an attorney
prior to finally accepting this Agreement.



NOW, THEREFORE, in consideration of the mutual agreements and promises contained
herein, in order for Employee to satisfy a condition to receiving the Separation
Payment, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.
Resignation by Employee; Separation Benefits. Employee has voluntarily and
irrevocably resigned his employment with Employer effective as of the Last Date
of Employment. The employment of Employee by Employer, in any capacity
whatsoever, has terminated and ceased. Employer shall provide to Employee the
Separation Payment and the other benefits to which he is entitled in accordance
with the terms and conditions of the Separation Agreement, conditional upon
Employee’s execution of this Agreement, expiration of the revocation period
provided herein and continued performance of all obligations under this
Agreement and the Separation Agreement.

 
2.     Prior Agreements Superseded; Representations and Releases.


(a)
Prior Agreements, Practices, Policies, Procedures and Plans Superseded. Employee
agrees that any agreement (other than the Separation Agreement or as is
specifically contemplated in the Separation Agreement) between Employer and
Employee with respect to employment, severance or separation payments, is hereby
terminated and any such agreement or any other severance practice,



- 14 -

--------------------------------------------------------------------------------




program, policy, procedure, arrangement or plan (except as explicitly set forth
in this Agreement or the Separation Agreement) of Employer is superseded in its
entirety. Employee will have no further rights, and Employer will have no
further obligations, under any such agreement, practice, program, policy,
procedure, arrangement or plan (except as explicitly set forth in this Agreement
or the Separation Agreement).


(b)
Representations. Employee represents and warrants to Employer that (i) Employee
(A) has not filed any suit, action, claim, allegation or other proceeding at law
or in equity, before any court, governmental agency, arbitration panel or other
forum of any nature (an “Action”) with respect to the matters released in
Section 2(c) below and (B) will not prosecute, and will immediately dismiss with
prejudice, any pending Action with respect to the matters released in Section
2(c) below; (ii) Employee has not assigned to any other person or entity any
right(s) or claim(s) Employee may have against Employer; (iii) in deciding to
execute this Agreement (A) no fact, evidence, event or transaction currently
unknown to Employee, but which may hereinafter become known to Employee, shall
affect in any way or any manner the final or unconditional nature of this
Agreement; (B) Employee’s execution of this Agreement is a knowing and voluntary
act on Employee’s part; (C) Employee has read and fully understands the terms of
this Agreement, including the final and binding nature and effect of Employee’s
waiver of rights by execution of this Agreement and has been advised (and hereby
is advised) in writing to consult with an attorney before signing the Agreement
at the time Employee first received this Agreement; (D) Employee has been
provided with a reasonable and adequate period of time to consider this
Agreement and consult with his attorneys and advisors concerning this Agreement
before signing it; and (E) Employee has not been promised anything or provided
any consideration for entering into this Agreement that is not specified in this
Agreement. In addition, Employee hereby represents and warrants to Employer that
he has disclosed to the Chairman of the Arrow Financial Corporation Board of
Directors, on or prior to the date hereof, any material violation of federal,
state, foreign or local criminal law or regulation that is applicable to
Employer, any threatened or pending federal, state, foreign or local
governmental criminal investigation against Employer and any practice or policy
of Employer that may be unlawful under applicable federal, state, foreign or
local criminal law. Further, Employee represents and warrants to Employer that
the facts relating to Employee contained in the Preliminary Statement are true
and correct.



(c)    Waiver and Release.


(1)
Employee hereby releases, gives up and waives any and all known and unknown
rights, causes of action, lawsuits and claims for liability Employee may now or
in the future have against any of the Employer Parties (defined below) in any
way arising out of, based upon or relating to (i) Employee’s employment with
Employer or the termination of or resignation from such employment, (ii) any
promise, policy, practice, agreement, action or conduct of any of the Employer
Parties to date, or (iii) any fact occurring prior to this date. Employee
acknowledges that this means that, among other claims, he is releasing the
Employer Parties from and may not bring claims against any of them under (i)
Title VII of the Civil Rights Act of 1964 or Sections 1981 and 1983 of the Civil
Rights Act of 1866, which prohibit discrimination based on race, color, national
origin, ancestry, religion, or sex; (ii) the Age Discrimination in Employment
Act, which prohibits discrimination based on age; (iii) the Equal Pay Act, which
prohibits paying men and women unequal pay for equal work; (iv) the Americans
with Disabilities Act and Sections 503 and 504 of the Rehabilitation Act of
1973, which prohibit discrimination based on disability; (v) the WARN Act, which
requires that advance notice be given of certain workforce reductions; (vi) the
Employee Retirement Income Security Act,



- 15 -

--------------------------------------------------------------------------------




which among other things, protects employee benefits; (vii) the Family and
Medical Leave Act of 1993, which requires employers to provide leaves of absence
under certain circumstances; (viii) the Sarbanes-Oxley Act of 2002, which, among
other things, provides “whistleblower” protection; (ix) the National Labor
Relations Act, the New York State Human Rights Law, the New York State Labor Law
(including but not limited to the New York State Worker Adjustment and
Retraining Notification Act, all provisions prohibiting discrimination and
retaliation, and all provisions regulating wage and hour law), the New York
State Corrections Law, the New York State Civil Rights Law, Section 125 of the
New York Workers' Compensation Law, and the New York City Human Rights Law all
as amended and including all of their respective implementing regulations, (x)
any applicable federal, state or local law prohibiting any form of
discrimination or retaliation; (xi) any law prohibiting retaliation based on
exercise by Employee of rights under any law, providing “whistleblower”
protection, providing workers’ compensation benefits, protecting union activity,
mandating leaves of absence, prohibiting discrimination based on veteran status
or military service, restricting an employer’s right to terminate employees or
otherwise regulating employment, or (xii) any law or decision enforcing express
or implied employment contracts, requiring an employer to deal with employees
fairly or in good faith, providing recourse for alleged wrongful discharge,
tort, physical or personal injury, emotional distress, fraud, negligent
misrepresentation, invasion of privacy, defamation, and similar or related
claims, and any other law or decision relating to salary, commission,
compensation, benefits, and other matters. Except to the extent specifically
provided elsewhere in this Agreement, Employee further hereby releases, gives up
and waives any and all rights and claims he had, has or will have to any bonus
or payment under any bonus or incentive plan or program of Employer. Employee
specifically represents that he has not been treated adversely on account of age
or gender, or in retaliation for exercising any legal rights or reporting any
alleged violation of law, nor has he otherwise been treated wrongfully in
connection with his employment with Employer or his separation from employment
and that he has no claim under the Age Discrimination in Employment Act, or any
other federal, state or local law, decision, order or regulation concerning
discrimination or retaliation. Except to the extent specifically provided
elsewhere in this Agreement, Employee is not eligible for severance under any
agreement, practice, program, policy, procedure, arrangement or plan of Employer
and Employee specifically waives any right he may have to receive benefits under
any such agreement, practice, program, policy, procedure, arrangement or plan.
Employee acknowledges that Employer relied on the representations, warranties
and agreements in this Agreement in agreeing to pay Employee the amounts and
provide the benefits described in Section 2. Employee understands that he is
releasing claims for events that have occurred prior to his signing this
Agreement that he may not know about. Notwithstanding anything contained herein
to the contrary, this release does not include (and Employee does not release)
claims arising after the date Employee signs this Agreement, claims for vested
benefits under any Employer benefit plan based upon Employee’s service until and
ending on the Last Day of Employment, any claim for breach of this Agreement or
any equity award agreement, or any pending claims for workers compensation that
have already been filed or for on-the-job injuries that have already been
reported. In addition, Employee understands that by signing this Agreement
Employee waives and gives up, among other claims, the right to file a lawsuit
seeking monetary damages from the Employer Parties for discrimination claims,
but that this Agreement and release does not prohibit Employee from making an
administrative complaint of employment discrimination against any of the
Employer Parties with a governing federal, state or local agency.




- 16 -

--------------------------------------------------------------------------------






For the purposes of this Agreement, the term “Employer Parties” means (i) Arrow
Financial Corporation and any of its present or former direct or indirect
subsidiaries, affiliates, and any joint venture or other entity in which
Employer or any such entity has any ownership interest; (ii) any employee
benefit plans or trusts sponsored, established or maintained by Employer or any
other entity described in (i) above; (iii) the present and former directors,
officers, employees, agents, administrators, trustees and fiduciaries of each
entity described in (i) or (ii) above; and (iv) the respective insurers,
successors and assigns of each person or entity described in (i), (ii) or (iii)
above.


(2)
Employer hereby releases, gives up and waives any and all known and unknown
rights, causes of action, lawsuits and claims for liability Employer may now or
in the future have against Employee in any way arising out of, based upon or
relating to (i) Employee’s employment with Employer or the termination of or
resignation from such employment, (ii) any promise, policy, agreement, action or
conduct of Employee to date, or (iii) any fact occurring prior to this date,
except for rights, claims, causes of action and claims for liability against
Employee in any way based on any violation by Employee of the Employer’s Code of
Conduct, any criminal conduct by Employee, any knowing or intentional violation
of law by Employee, or any fraud or breach of fiduciary duty by Employee
(“Retained Claims”). Notwithstanding anything contained herein to the contrary,
this release does not include (and Employer does not release) any Retained
Claims, any claim for breach of this Agreement or the Separation Agreement or
any confidentiality or non-solicitation agreement signed by Employee, or any
claims arising after this date.



(d)
Nature of Release. It is expressly understood and agreed that this Agreement is
intended to cover and does cover not only all known losses and damages but any
future losses and damages not now known or anticipated but which may later
develop or be discovered, including the effects and consequences thereof. It is
further expressly understood and agreed that this Agreement may be pleaded as a
counterclaim to or as a defense in bar or abatement of any action taken by or on
behalf of either Employer or Employee. Employee agrees that neither this
Agreement nor performance hereunder constitutes or should be construed as an
admission by any of the Employer Parties of any fault, liability, wrongdoing, or
violation of any Employer policy, any federal, state, foreign or local law or
regulation, common law, or any breach of any contract or any other wrongdoing of
any type, all of which are expressly denied by Employer. Likewise, Employer
agrees that neither this Agreement nor performance hereunder constitutes or
should be construed as an admission by Employee of any fault, liability,
wrongdoing, or violation of any Employer policy, any federal, state, foreign or
local law or regulation, common law, or any breach of any contract or any other
wrongdoing of any type, all of which are expressly denied by Employee.



3.
Covenant Not To Sue; Indemnification. Employee and Employer each agree not to
enter into any suit, action or other proceeding at law or in equity (including
administrative actions), or to prosecute further any existing suit or action
that might presently exist, or to make any claim or demand of any kind or nature
against any of the Employer Parties or Employee (as the case may be), in any
such case asserting any claim released by Employee or Employer (as the case may
be) by Section 4(c)(1) and (2) of this Agreement. If Employer or Employee enters
into any such suit, action or other proceeding in violation of this Section 5,
the party who does so shall (i) indemnify, defend and hold the other (which, in
the case of Employer shall include all the Employer Parties) harmless from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, action, suits, costs, expenses and disbursements (including attorneys’
fees and expenses and court costs whether or not litigation is commenced and, if
litigation is commenced, during all



- 17 -

--------------------------------------------------------------------------------




trial and appellate phases of such litigation) of any kind and nature whatsoever
which may be imposed on, incurred by or asserted against any such person in any
way relating to, arising out of, connected with or resulting from such actions,
including any of the matters released hereunder and (ii) in the case of
Employee, immediately return the Separation Payment to Employer.


Notwithstanding the foregoing, nothing contained herein shall prevent Employee
from filing an administrative charge of discrimination with the Equal Employment
Opportunity Commission (“EEOC”) or any state or local fair employment practices
(“FEP”) agency. Employee agrees, however, that he shall not seek, accept, or be
entitled to any monetary relief, whether for himself individually or as a member
of a class or group, arising from an EEOC or FEP agency charge filed by Employee
or on his behalf. No federal, state or local government agency is a party to
this Agreement and none of the provisions of this Agreement restrict or in any
way affect a government agency’s authority to investigate or seek relief in
connection with any of the released claims. However, if a government agency were
to pursue any matters falling within the release of claims, which it is free to
do, Employee and Employer agree that this Agreement shall control as the
exclusive remedy and full settlement of all released claims between Employee and
Employer. The Agreement is binding as between two private parties, Employee and
Employer. Therefore, this Agreement affects the two parties’ rights only, with
no impact or restrictions on any third parties, including any government agency.


 
4.    General Provisions.
 
(a)
Entire Agreement. This Agreement and the Separation Agreement contains the
entire agreement between the parties concerning the separation of the Employee
from all positions of the Employee with the Employer. This Agreement, the
Separation Agreement and any agreement, instrument or document to be executed in
connection herewith (as referenced herein) contain the parties’ entire
understanding and agreement with respect to the subject matter hereof (the
termination of Employee’s employment and directorships with Employer, the
Separation Payment and the treatment of the outstanding equity awards currently
held by Employee and the release of any potential related claims). Any
discussions, agreements, promises, representations, warranties or statements
between the parties or their representatives (whether or not conflicting or
inconsistent) that are not expressly contained or incorporated herein or in the
Separation Agreement shall be null and void and are merged into this Agreement,
except that any confidentiality agreement, non-solicitation agreement, invention
or intellectual property rights or assignment, equity award agreement or other
agreement between Employer and Employee, and any qualified or non-qualified plan
document expressly covering a party’s rights after termination of employment,
shall remain in full force and effect, in accordance with its terms, after the
execution of this Agreement, except to the extent specified in this Agreement or
the Separation Agreement.





(b)
Modification, Amendment and Waiver. Neither this Agreement, nor any part hereof,
may be modified or amended orally, by trade usage or by course of conduct or
dealing, but only by and pursuant to an instrument in writing duly executed and
delivered by the party sought to be charged therewith. No covenant or condition
of this Agreement can be waived, except by the written consent of the party
entitled to receive the benefit thereof. Forbearance or indulgence by a party in
any regard whatsoever shall not constitute a waiver of a covenant or condition
to be performed by the other party to which the same may apply, and, until
complete performance by such other party of such covenant or condition, the
party entitled to receive the benefit thereof shall be entitled to invoke any



- 18 -

--------------------------------------------------------------------------------




remedy available to it under this Agreement, at law, in equity, by statute or
otherwise, despite such forbearance or indulgence.


(c)
Successors, Assigns and Third Party Beneficiaries. This Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and permitted assigns and is freely assignable by
Employer. Except as expressly provided herein, neither this Agreement nor any
rights hereunder may be assigned or transferred, and no duties may be delegated,
by any party hereto without the prior written consent of the other party hereto.
Each subsidiary or affiliate of Arrow Financial Corporation (and their
predecessors, successors and assigns) shall be a third-party beneficiary of this
Agreement, as if such subsidiary or affiliate was specifically party hereto.



(d)
Construction. This Agreement shall not be construed more strictly against one
party than against another party merely by virtue of the fact that this
Agreement may have been physically prepared by such party, or such party’s
counsel, it being agreed that all parties, and their respective counsel, have
mutually participated in the negotiation and preparation of this Agreement.
Unless the context of this Agreement clearly requires otherwise: (i) references
to the plural include the singular and vice versa; (ii) references to any person
include such person’s successors and assigns but, if applicable, only if such
successors and assigns are permitted by this Agreement; (iii) references to one
gender include all genders; (iv) “including” is not limiting; (v) “or” has the
inclusive meaning represented by the phrase “and/or”; (vi) the words “hereof”,
“herein”, “hereby”, “hereunder” and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement;
(vii) article, section, subsection, clause, exhibit and schedule references are
to this Agreement unless otherwise specified; (viii) reference to any agreement
(including this Agreement), document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms hereof; and (ix)
general or specific references to any law means such law as amended, modified,
codified or re-enacted, in whole or in part, and in effect from time to time.



(e)
Governing Law. This Agreement is deemed to have been entered into and accepted
in the State of New York, and all questions with respect to the formation and
construction of this Agreement, and the rights and obligations of the parties
hereto, shall be governed by and determined in accordance with the laws of the
State of New York, which are applicable to agreements entered into and performed
entirely within such State, without giving effect to the choice or conflicts of
law provisions thereof. Employer and Employee each hereby agree that all claims,
actions, suits and proceedings between the parties hereto relating to this
Agreement may be filed, tried and litigated in the state courts of the State of
New York or (if federal jurisdiction exists) the United States District Court
for the Northern District of New York. In connection with the foregoing, the
parties hereto consent to the jurisdiction and venue of such courts and
expressly waive any claims or defenses of lack of personal jurisdiction of or
proper venue by such courts, and any claim that either such forum is not a
convenient or the most convenient forum. In the event of a breach of this
Agreement, the breaching party agrees to pay all costs of enforcement and
collection of any and all remedies and damages, including reasonable attorneys’
fees.



(f)
Severability. If any Section (or part thereof) of this Agreement is found by a
court of competent jurisdiction to be contrary to, prohibited by or invalid
under any applicable law, such court may modify such Section (or part thereof)
so, as modified, such Section (or part thereof) will be enforceable and will to
the maximum extent possible comply with the apparent intent of the parties in
drafting such Section (or part thereof). No such modification or omission of a
Section (or part thereof) shall in any way affect or impair such Section (or
part thereof) in any other jurisdiction. If,



- 19 -

--------------------------------------------------------------------------------




in the sole judgment of Employer, a Section (or part thereof) of this Agreement
is so modified or omitted in a manner which eliminates a substantial part of the
benefit intended to be received by Employer hereunder, then Employer may rescind
this Agreement and Employee shall immediately return to Employer the Separation
Payment hereunder.


(g)
Captions. The captions, headings and titles of the various Sections of this
Agreement are for convenience of reference only, and shall not be deemed or
construed to limit or expand the substantive provisions of such Sections.



(h)
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall constitute an original, but all of which together shall
constitute a single agreement. A facsimile signature is as good as an original.



5.
Execution and Delivery, Time to Consider Agreement, Time to Revoke Agreement.
This Agreement was presented to Employee on October 17, 2017. Employee has been
advised (and hereby is advised) to take this Agreement home, read it, consult
with an attorney or attorneys of his choice and carefully consider all of its
provisions before signing it.



Employee acknowledges that he has been given at least twenty-one (21) days to
consider this Agreement thoroughly and Employee was encouraged to consult with
his personal attorney at his own expense, if desired, before signing below,
Employee further agrees that any changes made to this Agreement will not restart
the running of the 21-day period referenced herein.


Employee understands that he may revoke this Agreement within seven (7) days
after its signing and that any revocation must be made in writing and submitted
within such seven (7) day period to Debra Ann Meier at the address noted below.
Employee further understands that if he revokes this Agreement, he shall not
receive the Separation Payment or other benefits set forth in Section 2 of the
Separation Agreement.


Employee will have until 5:00 P.M., New York Time, on November 7, 2017 to
consider, sign and return this Agreement to Debra Ann Meier, Sr. Vice President
of Human Resources and Training, Arrow Financial Corporation, 250 Glen Street,
Glens Falls, New York 12801. If Employee fails to return this Agreement on a
timely basis, the payments described in this Agreement and the benefits agreed
upon will not be paid or provided and this Agreement shall be null, void and of
no force or effect with respect to either Employee or Employer.


[Remainder of page intentionally left blank]


- 20 -

--------------------------------------------------------------------------------














IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.


EXECUTIVE:








Terry R. Goodemote
EMPLOYER: ARROW FINANCIAL CORPORATION






By:
Name:
Title:



- 21 -

--------------------------------------------------------------------------------








Schedule II


POST RETIREMENT MEDICAL - DENTAL - LIFE INSURANCE


(see attached)








- 22 -

--------------------------------------------------------------------------------














Tier 4 & Tier 5


POST RETIREMENT
MEDICAL - DENTAL - LIFE INSURANCE
Effective January 1, 2010
For Eligible Employees Retiring On or After January 1, 2010


INTRODUCTION    


Employees who regularly work 1,000 hours per year and were hired prior to
January 1, 2007, may continue to enroll in the Company’s group medical and
dental plans after retirement, according to the guidelines listed below in the
Waiting Period. Employees who regularly work 1,000 hours per year and were hired
prior to January 1, 2006, may qualify for company provided Life insurance as
listed in the last section of this summary.


WAITING PERIOD


Employees who regularly work 1,000 hours per year will qualify for participation
in this plan 1) at age 55 with a minimum of ten (10) years of service 2) at age
sixty-five (65) with a minimum of five (5) years of service, and 3) for
employees with a minimum of fifteen (15) years of service as of January 1, 2005,
after completing twenty-five (25) years of service.


MEDICAL INSURANCE (For Employees Hired Prior to January 1, 2007)


The Company will contribute the stated dollar amount annually (pro-rated on a
monthly basis) for your medical insurance under the Company group plans.
        
Full Years          Company Contribution         Company Contribution
of Service*        Retirees Under Age 65         Retirees 65 and Older
w/Medicare Part A&B
Monthly     Per Year        Monthly     Per Year
5- 10
0             0         0

10            $87.58                 $1,051     $49.33        $ 592
11            $91.17                $1,094              $51.33        $ 616
12            $94.58                $1,135             $53.25        $ 639
13            $98.00                $1,176             $55.25        $ 663
14            $101.67            $1,220             $57.25        $ 687
15            $105.08            $1,261             $59.17        $ 710
16            $112.08            $1,345             $63.08        $ 757
17            $119.08            $1,429             $67.17        $ 806
18            $126.17            $1,514             $71.00        $ 852
19            $133.17            $1,598             $75.00        $ 900
20            $140.08            $1,681             $78.92        $ 947


- 23 -

--------------------------------------------------------------------------------




21            $147.25            $1,767             $82.83        $ 994
22            $154.25            $1,851             $86.67        $1,040
23            $161.08            $1,933             $90.75        $1,089
24            $168.08            $2,017             $94.67        $1,136
25 and Over        $175.08            $2,101             $98.67        $1,184




The total annual premium cost for Medical coverage for yourself currently ranges
from $5,064 to $5,827 (under age 65) and $2,405 to $3,599 (65 and over)
depending on the plan you select. Medical insurance for your dependents may be
continued after retirement with you paying 100% of the cost. The annual cost for
dependents currently ranges from an additional $5,292 to $6,118 (under 65) and
$2,405 to $3,599 (65 and over) depending on the number of dependents and plan
you select. Rates are subject to change each January 1.


* For purposes of earning the Company Contribution, service begins on 6/27/97
for employees who joined the Company from Fleet Bank in 1997, service begins on
11/29/04 for employees who joined the Company from Capital Financial Group Inc.
in 2004, and service begins on 04/08/05 for employees who joined the Company
from HSBC Bank USA, NA in 2005. For purposes of eligibility, service begins on
the Adjusted Hire Date.


- 24 -

--------------------------------------------------------------------------------








POST RETIREMENT
MEDICAL - DENTAL - LIFE INSURANCE
Effective January 1, 2010
For Eligible Employees Retiring On or After January 1, 2010
  


DENTAL INSURANCE ( For Employees Hired Prior to January 1, 2007 )*    


Dental Insurance for you and your dependents may be continued after retirement
with you paying 100% of the cost. The current annual cost for covering yourself
is $408, one dependent is an additional $312 and two or more dependents is an
additional $648.


SPECIAL CONDITIONS FOR MEDICAL & DENTAL INSURANCE


Not Enrolled: If you and your dependents are not enrolled in the Company’s group
medical or dental plans at the time of your retirement, you and your dependents
may enroll up to 12 months after your retirement subject to a “change in family
status” acceptable to the provider insurance company. After that time, you and
your dependents may not enroll in the Company’s group plans.


Enrolled: If you and your dependents are enrolled in the Company’s group plans
at the time of your retirement and later discontinue participation, neither you
nor your dependents may re-enroll in the Company’s group plans at any time. If
you predecease your dependents, your dependents enrolled at that time may
continue participating in the Company’s plans under the same terms and
conditions.


LIFE INSURANCE ( For Employees Hired Prior to January 1, 2006 )


If you have Group Term Life Insurance when you retire and you qualify as
described below, the company will continue a portion of your Group Term Life
Insurance during retirement:


Full Years of Service
Percentage of Insurance at Retirement Continued at No Cost to Retiree
5 but less than 10
0%
10 but less than 25
25%
25 or more
50%



The amount of insurance will be reduced by 20% of the amount continued after
retirement beginning on the July 1 after your 66th birthday and each July 1
thereafter, to $5,000 at age 70 (or sooner if annual reductions place the amount
of insurance at $5,000 before age 70).
 
AMENDMENT & TERMINATION


The Company expects to continue post retirement benefits indefinitely but
necessarily reserves the right to amend or discontinue these benefits at any
time.



    


- 25 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.


EXECUTIVE:






               
Terry R. Goodemote
EMPLOYER: ARROW FINANCIAL CORPORATION






By:                   
Name:                   
Title:                   









Signature Page to Executive Separation Agreement and Release

--------------------------------------------------------------------------------




Schedule II


POST RETIREMENT MEDICAL – DENTAL – LIFE INSURANCE


(see attached)


















- 27 -